Case 2:20-cv-10453 Document 2-1 Filed 08/13/20 Page 1 of 6 PagelD: 30

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,

C.A. No. 20- ( )

MARK P. FRISSORA,

Defendant.

 

 

CONSENT OF DEFENDANT MARK P. FRISSORA

1. Defendant Mark P. Frissora (“Defendant”) waives service of a summons and the
complaint in this action, enters a general appearance, and admits the Court’s jurisdiction over
Defendant and over the subject matter of this action.

2. Without admitting or denying the allegations of the complaint (except as provided
herein in paragraph 11 and except as to personal and subject matter jurisdiction, which
Defendant admits), Defendant hereby consents to the entry of the final Judgment in the form
attached hereto (the “Final Judgment”) and incorporated by reference herein, which, among other
things:

(a) permanently restrains and enjoins Defendant from aiding and abetting
violations, directly or indirectly, of Sections 13(a), 13(b)(2)(A) and 15(d)
of the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. §§
78m(a), 78m(b)(2)(A) and 780(d)], and Rules 12b-20 [17 C.F.R. §
240.12b-20], 13a-1 [17 C.F.R. § 240.13a-1], 13a-11 [17 C_F.R. § 240.13a-

11], 13a-13 [17 C.F.R. § 240.13a-13], 15d-1 [17 C.F.R. § 240.15d-1], 15d-
Case 2:20-cv-10453 Document 2-1 Filed 08/13/20 Page 2 of 6 PagelD: 31

(b)

(c)

(d)

11 [17 C-F.R. § 240.15d-11], and 15d-13 [17 C.F.R. § 240. 15d-13]
thereunder;
orders Defendant to pay a civil penalty in the amount of $200,000 under
Exchange Act Section 21(d)(3) [15 U.S.C. § 78u(d)(3)];
orders Defendant to reimburse Hertz Global Holdings, Inc. $1,982,654.70
in incentive-based compensation under Section 304 of the Sarbanes Oxley
Act of 2002 [15 U.S.C. § 7243(a)]; and
orders that within 3 days after being served with a copy of this Final
Judgment, the Dechert LLP law firm (“Dechert”) shall transfer $200,000
received from Defendant Mark P. Frissora or held for the benefit of
Frissora to the Commission. Dechert may transmit payment electronically
to the Commission, which will provide detailed ACH transfer/Fedwire
instructions upon request. Payment may also be made directly from a bank
account via Pay.gov through the SEC website at
ttp g ut/office . Dechert also may transfer

these funds by certified check, bank cashier’s check, or United States
postal money order payable to the Securities and Exchange Commission,
which shall be delivered or mailed to

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action

number, and name of this Court; and specifying that payment is made

pursuant to this Final Judgment.
Case 2:20-cv-10453 Document 2-1 Filed 08/13/20 Page 3 of 6 PagelD: 32

3. Defendant agrees that he shall not seek or accept, directly or indirectly,
reimbursement or indemnification from any source, including but not limited to payment made
pursuant to any insurance policy, with regard to any civil penalty amounts that Defendant pays
pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof
are added to a distribution fund or otherwise used for the benefit of investors. Defendant further
agrees that he shall not claim, assert, or apply for a tax deduction or tax credit with regard to any
federal, state, or local tax for any penalty amounts that Defendant pays pursuant to the Final
Judgment, regardless of whether such penalty amounts or any part thereof are added to a
distribution fund or otherwise used for the benefit of investors.

4. Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

5. Defendant waives the right, if any, to a jury trial and to appeal from the entry of
the Final Judgment.
6. Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any
member, officer, employee, agent, or representative of the Commission to induce Defendant to
enter into this Consent.

7. Defendant agrees that this Consent shall be incorporated into the Final Judgment
with the same force and effect as if fully set forth therein.

8. Defendant will not oppose the enforcement of the Final Judgment on the ground,
if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and
hereby waives any objection based thereon.

9. Defendant waives service of the Final Judgment and agrees that entry of the Final
Case 2:20-cv-10453 Document 2-1 Filed 08/13/20 Page 4 of 6 PagelD: 33

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant
of its terms and conditions. Defendant further agrees to provide counsel for the Commission,
within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit
or declaration stating that Defendant has received and read a copy of the Final Judgment.

10. Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the claims asserted
against Defendant in this civil proceeding. Defendant acknowledges that no promise or
representation has been made by the Commission or any member, officer, employee, agent, or
representative of the Commission with regard to any criminal liability that may have arisen or
may arise from the facts underlying this action or immunity from any such criminal liability.
Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,
including the imposition of any remedy or civil penalty herein. Defendant further acknowledges
that the Court’s entry of a permanent injunction may have collateral consequences under federal
or state law and the rules and regulations of self-regulatory organizations, licensing boards, and
other regulatory organizations. Such collateral consequences include, but are not limited to, a
statutory disqualification with respect to membership or participation in, or association with a
member of, a self-regulatory organization. This statutory disqualification has consequences that
are separate from any sanction imposed in an administrative proceeding. In addition, in any
disciplinary proceeding before the Commission based on the entry of the injunction in this
action, Defendant understands that [he, she, it] shall not be permitted to contest the factual
allegations of the complaint in this action.

11. Defendant understands and agrees to comply with the terms of 17 C.F.R.

§ 202.5(e), which provides in part that it is the Commission’s policy “not to permit a defendant

or respondent to consent to a judgment or order that imposes a sanction while denying the
Case 2:20-cv-10453 Document 2-1 Filed 08/13/20 Page 5 of 6 PagelD: 34

allegations in the complaint or order for proceedings,” and “a refusal to admit the allegations is
equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies
the allegations.” As part of Defendant’s agreement to comply with the terms of Section 202.5(e),
Defendant: (1) will not take any action or make or permit to be made any public statement
denying, directly or indirectly, any allegation in the complaint or creating the impression that the
complaint is without factual basis; (i1) will not make or permit to be made any public statement
to the effect that Defendant does not admit the allegations of the complaint, or that this Consent
contains no admission of the allegations, without also stating that Defendant does not deny the
allegations; (iti) upon the filing of this Consent, Defendant hereby withdraws any papers filed in
this action to the extent that they deny any allegation in the complaint; and (iv) stipulates solely
for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11
U.S.C. §523, that the allegations in the complaint are true, and further, that any debt for
disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under the
Final Judgment or any other judgment, order, consent order, decree or settlement agreement
entered in connection with this proceeding, is a debt for the violation by Defendant of the federal
securities laws or any regulation or order issued under such laws, as set forth in Section
523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19). If Defendant breaches this
agreement, the Commission may petition the Court to vacate the Final Judgment and restore this
action to its active docket. Nothing in this paragraph affects Defendant’s: (1) testimonial
obligations; or (ii) right to take legal or factual positions in litigation or other legal proceedings
in which the Commission is not a party.

12. Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to
Case 2:20-cv-10453 Document 2-1 Filed 08/13/20 Page 6 of 6 PagelD: 35

seek from the United States, or any agency, or any official of the United States acting in his or
her official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees,
expenses, or costs expended by Defendant to defend against this action. For these purposes,
Defendant agrees that Defendant is not the prevailing party in this action since the parties have
reached a good faith settlement.

13. Defendant agrees that the Commission may present the Final Judgment to the
Court for signature and entry without further notice.

14. | Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.

Dated: 4 [12 v0 Vogl Lie

Mark PFs ssora

On Proust ld 300- Mar] <_ Pe SSO pfx , a person known to me,
personally appeared before me and acknowledged executing the foregoing Consent.

i , Pug, Notary Public State of Florida
= Michael Robert Dwyer

é My Commission GG 147811
Expires 10/02/2021

 

    
 
   
  

wo?

[<=
-“Notary Public

Commission expires: )/o2 [ %2\

Approved as to form:

OA)

Andrew Levander

Dechert LLP

Three Bryant Park

1095 Avenue of the Americas
New York, NY 10036-6797
(212) 698-3500

 

Attomey for Defendant
